— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 7, 1975 which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective August 26, 1974 because he lost his employment through misconduct. The issue of credibility and. the resolution of the factual issue as to whether claimant properly notified his employer of his absences from work and of when he intended to return were within the province of the board (Matter of Roth [Catherwood] 34 AD2d 1081). There was substantial evidence to support the decision of the board. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.